DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 02 September 2022, the amendments to the claims have been entered into the application.  According to this amendment, claims 1, 3-6, 10-11, 14-15, 17-18, 20-26, and 29 are currently pending in the application.  The examiner agrees with the applicant’s arguments that the Smith reference does not disclose the newly claimed limitations and the rejection is hereby withdrawn.  However, after additional search and/or consideration in light of the references provided on the Information Disclosure Statement filed on 13 July 2022, the following rejections are presented to address the new claim limitations.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 July 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 3, 6, 10, 14-15, 17-18, 21-22, 25, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization Document WO 2020/123878 A1 by Parker (Parker).
Regarding claim 1, Parker discloses an assembly for directing gas to an action of a firearm (See at least Figures 30-37, clearly illustrated), comprising: a barrel (513) defining a bore (535) configured to guide a projectile as the projectile is propelled through the bore by pressurized gas, the barrel having a plurality of barrel gas ports (539) formed therein, each of the plurality of barrel gas ports being in fluid communication with the bore (See at least Figures 30-37, clearly illustrated, and at least Paragraph 0038); and at least one gas block (511) configured to align with an axial location of the plurality of barrel gas ports, the at least one gas block having a gas block gas port (521) formed therein, wherein at least one of the barrel and the at least one gas block define a groove (541) as part of a passage configured to direct the pressurized gas from the plurality of barrel gas ports to the gas block gas port (See at least Paragraph 0038, clearly disclosed), wherein all of the plurality of the barrel gas ports are in fluid communication with the groove, wherein the gas block gas port is in fluid communication with the groove, and the assembly is configured to conduct pressurized gas from the barrel through the plurality of barrel gas ports into the groove and from the groove into the gas block gas port (See at least Figures 30-37, clearly illustrated, and at least Paragraph 0038).
Regarding claim 3, Parker further discloses wherein at least one of an outer surface of the barrel and an inner surface of the at least one gas block has the groove formed therein (541, See Figures 30-37 clearly illustrated).
Regarding claim 6, Parker further discloses wherein the groove is formed in the outer surface of the barrel, and the passage is defined by the groove and an adjacent portion of the inner surface of the at least one gas block (541, See Figures 30-37 clearly illustrated).
Regarding claim 10, Parker further discloses wherein the plurality of barrel gas ports extend from a common opening at a surface of the barrel to individual openings within the bore of the barrel (541, See Figures 30-37 clearly illustrated).
Regarding claim 14, Parker further discloses wherein the passage and the plurality of barrel gas ports form a manifold operable to supply a stream of the pressurized gas to the gas block gas port from the plurality of barrel gas ports (541, See Figures 30-37 clearly illustrated).
Regarding claim 15, Parker further discloses wherein the at least one gas block is configured to be mounted on the barrel (See at least Figures 30-37, clearly illustrated).
Regarding claim 17, Parker further discloses a firearm, comprising the assembly of claim 1 (See Figures, clearly illustrated).
Regarding claim 18, Parker discloses an assembly for directing gas to an action of a firearm (See at least Figures 30-37, clearly illustrated), comprising: a barrel (513) defining a bore (535) configured to guide a projectile as the projectile is propelled through the bore by pressurized gas, the barrel having a plurality of barrel gas ports (539) formed therein, each of the barrel gas ports being in fluid communication with the bore (See at least Figures 30-37, clearly illustrated); and at least one gas block (511) configured to align with an axial location of the plurality of barrel gas ports, wherein: the at least one gas block has a gas port (521) formed therein; the at least one gas block comprises a conduit having an entrance and an exit; and the conduit is configured so that the entrance to the conduit aligns with, and is in fluid communication with one of the plurality of barrel gas ports, and the exit aligns with, and is in fluid communication with the gas block gas port, wherein at least one of the barrel and the at least one gas block define a groove as part of a passage configured to direct the pressurized gas from the plurality of barrel gas ports to the gas block gas port, wherein all of the plurality of the barrel gas ports are in direct fluid communication with the groove, and wherein the gas block gas port is in direct fluid communication with the groove, and wherein pressurized gas from the barrel is conducted through the plurality of barrel gas ports, through the groove, and into the gas block gas port (See at least Figures 30-37, clearly illustrated, and at least Paragraph 0038).
Regarding claim 21, Parker further discloses a firearm comprising the assembly of claim 18 (See Figures, clearly illustrated).
Regarding claim 22, Parker discloses a barrel for a firearm comprising: an inner surface defining a bore configured to guide a projectile as the projectile is propelled through the bore by pressurized gas and an outer surface, wherein the barrel has a plurality of barrel gas ports formed therein, wherein each of the plurality of barrel gas ports has an entrance defined by the inner surface of the barrel, wherein all of the plurality of barrel gas ports has an exit defined within a groove defined in the outer surface of the barrel, and wherein each of the plurality of barrel gas ports is configured to simultaneously fluidically connect to an action of the firearm (See at least Figures 30-37, all aspects clearly illustrated).
Regarding claim 25, Parker further discloses wherein the groove at least partly defines a passage for directing the pressurized gas to the action of the firearm (See at least Figures 30-37 and at least Paragraph 0038).
Regarding claim 29, Parker further discloses a firearm comprising the barrel of claim 22 (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4-5, 11, 20, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of U.S. Patent 785,974 issued to McClean (McClean).
Regarding claim 4, Parker does not disclose the particular arrangement of barrel gas ports as claimed.
McClean, a related prior art reference, discloses wherein the plurality of barrel gas ports are spaced apart along a line parallel to an axis along which the barrel extends (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Parker with the noted teachings of McClean.  The suggestion/ motivation for doing so would have been to merely change the locations of the ports without affecting the operation of the system with a reasonable expectation of success.
Regarding claim 5, Parker further discloses wherein the groove covers the plurality of barrel gas ports (See at least Figures 30-37, clearly illustrated, and at least Paragraph 0038).
Regarding claim 11, Parker does not disclose the particular arrangement of barrel gas ports as claimed.
McClean, a related prior art reference, discloses wherein the individual openings are displaced from one another linearly along an axis defined by the bore (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Parker with the noted teachings of McClean.  The suggestion/ motivation for doing so would have been to merely change the locations of the ports without affecting the operation of the system with a reasonable expectation of success.
Regarding claim 20, Parker does not disclose the particular arrangement of barrel gas ports as claimed.
McClean, a related prior art reference, discloses wherein the gas block gas port aligns with the plurality of barrel gas ports, and wherein the plurality of barrel gas ports are displaced relative to one another along an axis along which the barrel extends (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Parker with the noted teachings of McClean.  The suggestion/ motivation for doing so would have been to merely change the locations of the ports without affecting the operation of the system with a reasonable expectation of success.
Regarding claim 23, Parker does not disclose the particular arrangement of barrel gas ports as claimed.
McClean, a related prior art reference, discloses wherein the plurality of barrel gas ports are displaced relative to one another along an axis along which the barrel extends (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Parker with the noted teachings of McClean.  The suggestion/ motivation for doing so would have been to merely change the locations of the ports without affecting the operation of the system with a reasonable expectation of success.
Regarding claim 24, McClean further discloses wherein the plurality of barrel gas ports are disposed along a line extending along the axis along which the barrel extends (See Figures, clearly illustrated).
Regarding claim 26, McClean further discloses wherein at least two of the plurality of barrel gas ports are disposed at different axial locations along a length of the barrel (See Figures, clearly illustrated).
Response to Arguments
Applicant’s arguments filed 02 September 2022, with respect to the rejection(s) of the claim(s) under section 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the cited prior art of record including on the information disclosure statement filed on 13 July 2022.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641